DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
2.	Claims 1-9, 12-13 are currently pending. This office action is the first office action on the merits of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “(mol%)” and (°C) which renders the claim indefinite as because of the use of parenthesis it is not clear if this is a required unit or an exemplary unit of the total content [Z]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 8, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Allen (US 2007/049712 A1) as is evidenced by Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document) or, in the alternative, under 35 U.S.C. 103 as obvious over Allen (US 2007/049712 A1) as is evidenced by Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document).
Concerning claim 1-3, 5  and 12-13 Allen teaches that method of making substantially linear copolymer derived from aliphatic olefins and polar monomers (paragraph 0009).  
Allen further teaches a polymerization example of methyl acrylate and norbornene being terpolymerized with ethylene (paragraph 0060) with a palladium metal containing catalyst (paragraph 0060 and 0050 Table 2 Example 18). Methyl acrylate has a structure of general formula (1) when T4 is a C2 ester group of C=O-OCH3, and T1-T-3 are hydrogen. Norborne has a structure of general formula (2). 
Allen does not specifically teach that this exemplary copolymer has the claimed number of methyl branches or the claimed phase angle of the copolymer at the claimed complex modulus. 
Allen does teach however that the terpolymer is made with the claimed monomers, made using the claimed palladium catalyst and that the polymer is substantially linear in structure. 
Egashira is drawn to polymerization olefins with polar monomers using preferably nickel or palladium catalysts and gives evidence that the phase angle of the polymer is a measure of the molecular weight distribution and long chain branching but as long as Mw/Mn is 4.0 or less the phase angle becomes an index of the amount of long chain branching and typically the value of the phase angle increases as the number of ling chain branching decreases and that when the phase angle is 45 degrees or greater it can be said to have a substantially linear shape main chain and that if Mw/Mn is 1.5 or greater the phase angle will not exceed 75 degrees even in a case where there is no long chain branching (paragraph 0078 and 0079)
Allen further teaches that the copolymers have from 0.5 to 15 branches/1000 carbon atoms or less than or equal to 5 branches /1000 carbon atoms as determined by 13C-NMR (paragraph 0038). This branching would include both methyl branching and longer chain branching. Allen does not specifically teach the Mw/Mn values but the examples which indicate the Mw/Mn value all give a value that is less than 4.0 and at lowest 1.5 (paragraphs 0074, 0067, 0065, 0063, 0058) indicating that the polymers made by Allen have the Mw/Mn such that the phase angle is a measurement of the long chain branching of the polymer
The methyl branching and the phase angle of the polymer would result from the polymerization process of the polymer and particularly from the catalyst which is used. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such because the terpolymer of Allen teaches a substantially linear terpolymer of the claimed monomers which is made by a palladium catalyst that is the claimed catalyst, the terpolymer of the example of Allen would have the claimed methyl branching and phase angle. 
Alternatively, in the event that the specific terpolymer of the example does not have the claimed properties of the claimed methyl branching and phase angle. Allen further teaches that the copolymers have from 0.5 to 15 branches/1000 carbon atoms or less than or equal to 5 branches /1000 carbon atoms as determined by 13C-NMR (paragraph 0038). This branching would include both methyl branching and longer chain branching. This would provide an overlapping range with the claimed ranges of the methyl branching and the phase angle because as is evidenced by Egashira the phase angle is a measurement of the long chain branching with no long chains resulting in a phase angle of 75 degrees and a substantially linear copolymer having a phase angle of at last 45 degrees.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the ethylene, norbornene, methyl acrylate terpolymer of Allen to have the claimed methyl branching and phase angle because Allen teaches a total amount of branching that would be an overlapping range with the claimed range of these properties. 
Concerning claim 8 Allen does not specifically teach the Mw/Mn value of the exemplary polymer that is made form ethylene, methyl acrylate and norbornene. 
Allen does provide different examples which indicate the Mw/Mn value and all these examples give a value that is less than 4.0 and is at lowest 1.5 (paragraphs 0074, 0067, 0065, 0063, 0058). The particular polymerization method and particularly the catalyst of the polymer would result in a particular Mw/Mn value. 
As the exemplary terpolymer of Allen is made by a similar process using a similar catalyst the terpolymer as the example of Allen that have the claimed Mw/Mn value, the exemplary terpolymer of Allen would also have the claimed Mw/Mn value.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2007/0049712 A1) as is evidenced by Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document).
Concerning claims 6-7 Allen as is evidenced by Egashira teaches the copolymer of claim 1 as is indicated above. 
Allen does not teach the particular amounts of each of the monomer units in the terpolymer. 
Allen does teach that terpolymers of the invention can have a polymer chain having a structure of (paragraph 0042)

    PNG
    media_image1.png
    77
    287
    media_image1.png
    Greyscale

Wherein A is derived from an  acyclic aliphatic olefin monomer. R21 is selected rom H and CH3, G can be COOR22 where R22 is a C1-C24 alkyl group and E can be selected from Norbornene (paragraph 0042). The value of f can be from 0.001 to 0.99 and e can be 0.01 to 0.25 (paragraph 0042).   This indicates that the acrylate monomer corresponding to the claimed structural unit B and can be present in an amount from 0.1 to 99 mol % and the norbornene monomer corresponding to the claimed structural unit C can be present in an amount from 1 to 25 mol %.  These are overlapping ranges with the claimed ranges of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amounts of the monomers in the exemplary polymer of Allen to give the claimed values of the indicated monomers because Allen teaches a broad disclosure of a polymer structure which encompasses the exemplary polymer structure and which has overlapping ranges with the claimed ranges of the monomers. 
6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2007/0049712 A1) in view of Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document).
Concerning claim 8 Allen teaches an example having the claimed terpolymer having the claimed monomers as is indicated in the discussion of claim 1. Allen does not teach the melting temperature of the copolymer. 
Allen does teach that terpolymers of the invention can have a polymer chain having a structure of (paragraph 0042)

    PNG
    media_image1.png
    77
    287
    media_image1.png
    Greyscale

Wherein A is derived from an  acyclic aliphatic olefin monomer. R21 is selected rom H and CH3, G can be COOR22 where R22 is a C1-C24 alkyl group and E can be selected from Norbornene (paragraph 0042). The value of f can be from 0.001 to 0.99 and e can be 0.01 to 0.25 (paragraph 0042).   
The melting temperature of a terpolymer would be depending on the structure and amount of the monomers used to make the terpolymer. 
 Egashira is drawn to a polymerization process including olefin monomers, and polar monomers and can include norborene monomers and teaches that the copolymer has a Tm value which meets the formula of                         
                            50
                            <
                            T
                            m
                            <
                            -
                            3.74
                            ×
                            
                                
                                    Z
                                
                            
                            +
                            130
                        
                     where Z is the mol% of the total content of the polar group containing monomer content which corresponds to the claimed structural unit B (paragraph 0090 and 0091).  This corresponds to an overlapping range with the claimed range of the melting temperature as this range would have a slightly higher upper limit compared to the claimed range. Egashira further teaches that having a melting temperature that is below this will result in pore heat resistance and if the melting point is higher than this will result in low impact resistance (paragraph 0102). 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary terpolymer of Allen to have the claimed range of the melting temperature as is taught by Egashira for the purpose of providing good impact resistance and heat resistance to the polymer as is indicated by Egashira. 


7.	Claim(s) 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document) or, in the alternative Egashira (WO 2016-060218 A1; all citations refer to US 2017/0306134 A1 which is used as an English language translation of document) in view of Abe (US 2015/0004344 A1).
Concerning claim 1-3 and 12-13 Egashira teaches an ethylene/unsaturated carboxylic acid metal salt which is made from a ethylene/unsaturated carboxylic acid ester copolymer(paragraph 0017).  The ethylene unsaturated carboxylic acid ester copolymer includes a ethylene and/or an alpha olefin having 3 to 20 carbon atoms in an amount of from 99.5  to 90.0 mol % (paragraphs 0059 and 0061), and an unsaturated carboxylic acid ester  in an amount of 0.5 to 10.0 mol % and which is preferably an alkyl (meth)acrylate (paragraphs 0058, 0062 and 0069). The alkyl group is indicated to be from 1 to 30 carbon atoms (paragraph 0070). This alkyl (meth)acrylate would correspond to the claimed structural unit B  where T4 is an ester group  having 2 to 30 carbon atoms. Alternatively when the ester group of the copolymer is converted into a metal containing carboxylate containing a metal ion of Group 1, 2 or 12 (Paragraph 0017) this would also correspond to the claimed structural unit B when T4 is a carboxylate salt. 
The copolymer is indicated to be able to include other monomer not containing a polar group (paragraph 0060) and of these non polar monomers norbornene is preferable (paragraph 0067).  When this preferable non polar norbornene monomer is used it would correspond to the claimed structure of general formula (2).  
The copolymer has a substantially linear shape main chain as indicated by a phase angle at the absolute value of G*=0.1 MPa of the complex elastic modulus measure using a rotary rheometer being 45 degrees to 75 degrees (paragraph 0077).   This is a greatly overlapping range with the claimed range of from 50 to 75 degrees. Approximately 83 % of the rage of Egashira is within the claimed range, thereby providing enough specificity for anticipation of this limitation. 
Egashira does not specifically teach that the polymer have the claimed number of methyl branches as determined by 13C-NMR, or that norbornene is particularly used in the polymer. Egashira does teach that the ethylene/ unsaturated carboxylic acid ester copolymer made using a late transition metal complex as a catalyst (paragraph 00121) and the transition metal is indicated to preferably be nickel or palladium (paragraph 0122). 
This corresponds to the same catalyst which is indicated to be used to make the claimed copolymer in the dependent claims 12-13.  The number of methyl branches would result from the polymerization process which is used to make the copolymer and in particular to the catalyst which is used in the polymerization process.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such since the polymer of Egashira uses the same monomers, and the same catalyst to make a polymer which has the same linear shape as is indicated by the phase angle of the polymer, the polymer of Egashira would have the same claimed number of methyl branches per 1000 carbon atoms. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the norbornene monomer in the polymer of Egashira to give the claimed copolymer because Egashira teaches that other non polar monomers can be present in the copolymer and indicates that norbornene is a preferable non polar monomer. 
Alternatively Abe is drawn to a polar group containing olefin copolymer (abstract) which has a methyl branching degree as of 5.0 or less per 1000 carbon atoms in the copolymer which is indicated to result in high elastic modulus and mechanical strength of the copolymer (paragraph 0141). The degree of methyl branching can be controlled by selecting the transition metal catalyst to be used and by changing the polymerization  temperature, with lowering the polymerization temperature resulting in lower methyl branching (paragraph 0142). The catalyst which is used is indicated to preferably be a nickel or palladium catalyst (paragraph 0150). The copolymerization temperature which is used is indicated to be in the range of preferably 0 to 250 °C (paragraph 0173). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the polymer of Egashira which can have norbornene as a monomer to have the claimed methyl branching degree of Abe for the purpose of providing high elastic modulus and mechanical strength of the copolymer. 
Concerning claim 4 Egashira teaches that the carboxylic acid ester copolymer is reacted so that the ester group of the copolymer is converted into a metal containing carboxylate containing a metal ion of Group 1, 2 or 12 (Paragraph 0017) which corresponds to the claimed structural unit B when T4 is a carboxylate salt. 
Concerning claim 5 Egashira teaches the unsaturated carboxylic acid ester in the copolymer is preferably an alkyl (meth)acrylate (paragraphs 0058, 0062 and 0069) which results in T1 and R2 being hydrogen and T3 being hydrogen or methyl. 
Concerning claim 6 Egashira teaches that the ethylene unsaturated carboxylic acid ester copolymer includes a ethylene and/or an alpha olefin having 3 to 20 carbon atoms in an amount of from 99.5  to 90.0 mol % (paragraphs 0059 and 0061), and an unsaturated carboxylic acid ester  in an amount of 0.5 to 10.0 mol % and which is preferably an alkyl (meth)acrylate (paragraphs 0058, 0062 and 0069). The copolymer can include other monomers not containing a polar group (paragraph 0060) and of these non polar monomers norbornene is preferable (paragraph 0067).  Given the amount of the ethylene or alpha olefin and the amount of the unsaturated  carboxylic ester the amount this additional norbornene comonomer which can be norbornene can range from 9.5 mol % to 0 mol% which is an overlapping range with the claimed range of from 0.1 to 20 mol %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the non polar cyclic olefin because Egashira teaches an overlapping range with the claimed range. 
Concerning claim 7 Egashira teaches that the copolymer comprises an unsaturated carboxylic acid ester which is preferably an alkyl (meth)acrylate in an amount of 0.5 to 10.0 mol % and (paragraphs 0058, 0062 and 0069).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the polar group containing olefin monomer because Egashira teaches an overlapping range with the claimed range. 
Concerning claim 8 Egashira teaches that the copolymer has a Mw/Mn value of from 1.5 to 4.0 (paragraph 0082). 
Concerning claim 9 Egashira teaches that the copolymer has a Tm value which meets the formula of                 
                    50
                    <
                    T
                    m
                    <
                    -
                    3.74
                    ×
                    
                        
                            Z
                        
                    
                    +
                    130
                
             where Z is the mol% of the total content of the polar group containing monomer content which corresponds to the claimed structural unit B (paragraph 0090 and 0091). 
This range of Tm would provide an overlapping range with the claimed range because the claimed range has the same lower endpoint of 50 °C and has only a slightly lower higher endpoint, because of the additional amount of the structure C present in the polymer. As noted in the discussion of claim 6 the structure C can be present in an amount of up to 9.5 mol% which indicates at this maximum amount of the monomer unit the upper limit of the claimed range of Tm is 35.53 °C lower than the range indicated by Egashira. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed Tm value of the copolymer because Egashira teaches an overlapping range with the claimed range. 
Conclusion
8.	 Claims 1-9 and 12-13 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763